DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/21/2021.
Status of claims in the instant application as of 10/21/2021:
Claims 1-20 are pending.
No Claim has been canceled.
No Claim has been added.
Claims 1-4, 8, 11, and 15 have been amended.
Response to Arguments
Applicant’s arguments, see page [8-9] of the remarks filed on 10/21/2021, with respect to rejections of claims under 35 USC 102 have been fully considered in view of the claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see page [9-10] of the remarks filed on 10/21/2021, with respect to various rejections of claims under 35 USC 103 have been fully considered in view of the claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 10/21/2021 in response to office action mailed on 07/21/2021. They do not explicitly 
US-PAT 10230705 B1, Joshi et al.: Joshi discloses systems and methods for verifying the authenticity of machine-readable identifiers, such as quick response (QR) codes or other identifiers. After data is received corresponding to a machine-readable identifier, environmental data may be acquired with respect to an environment of the machine-readable identifier. The authenticity of the machine-readable identifier may be verified based at least in part on the environmental data. In some embodiments, a verification request may be sent to a trusted authority.
Various embodiments of the present disclosure facilitate verification of the authenticity or legitimacy of machine-readable identifiers. In one embodiment, additional environmental data acquired from the location of the machine-readable identifier may be used for verification. Such environmental data may include visual cues surrounding the machine-readable identifier, ambient audio captured from the location, the determined location, and so on. In another embodiment, a verification request may be submitted to a trusted authority in order to verify a cryptographic signature and/or other internal characteristics of the machine-readable identifier. In the following discussion, a general description of the system and its components is provided, followed by a discussion of the operation of the same.
US-PAT 8490861 B1, Cidambi et al.: Cidambi discloses a computer-implemented method for providing security information about quick response codes may include (1) identifying a matrix barcode embedded in a web page, (2) determining that the matrix barcode includes a link to an Internet resource, (3) determining the 
With the rise of mobile computing, consumers may now access the Internet from anywhere. Furthermore, matrix barcodes, such as quick response codes ("QR codes"), may facilitate the quick entry of information into mobile computing devices. For example, a smartphone may include a digital camera capable of capturing an image of a matrix barcode. In this example, the smartphone may decode the captured matrix barcode into a uniform resource identifier and load a corresponding web page in the smartphone's browser. Unfortunately, matrix barcodes may sometimes reference malicious websites, which may be used to steal confidential information (e.g., user credentials or credit card numbers) as part of a phishing attack or exploit vulnerabilities in mobile web browser software that may allow malware to be downloaded to a user's mobile computing device. Furthermore, some legitimate Internet resources (through the use of spam, comment posts, etc.) may be used to redirect users to malicious websites. Accordingly, the instant disclosure identifies a need for systems and methods for providing security information about quick response codes.
US-PGPUB 20200005106 A1, Singh et al.: Singh discloses methods and apparatus for generating a secure QR code for use in a purchase transaction. In an embodiment, a directory service computer verifies the identity of a merchant by matching an acquirer financial institution (FI)-signed certificate and a stored certificate, wherein the acquirer FI-signed certificate was received from a merchant device along 
Embodiments described herein generally relate to processes and systems for providing secure QR code services to merchants and consumers. More particularly, disclosed is a secure QR code service that eliminates the dangers associated with prior art transactions utilizing QR codes, and that ensures data integrity and provides non-repudiation for transactions occurring between merchants and consumers.
US-PGPUB 20150302421 A1, Caton et al.: Caton discloses a system and method for hidden security feature detection, analysis and authentication using a smart device is disclosed. The smart device can detect and analyze hidden security features using the camera capability of the smart device to capture a digital image, and then analyze and authenticate that image using a security service including a database of security feature data, processing rules, and other information. The security service can support a variety of smart devices and security features. The smart device includes a security-specific autofocus function that allows the smart device to be positioned within 
US-PGPUB 20200104851 A1, AGARWAL et al.: AGARWAL discloses a device receives image data that depicts a target that is subject to a security check, and receives transactional data identifying a characteristic of a transaction associated with the target. The device identifies the target within the image data and identifies a first set of target attributes of the target. The device determines a risk level that represents a likelihood of the characteristic of the transaction having a correct value by analyzing the set of target attributes using one or more attribute recognition techniques and/or using a data model that has been trained using machine learning. The device determines whether the risk level satisfies one or more threshold risk levels. The device provides an alert to another device cause the other device to perform actions based on whether at least one of the one or more threshold risk levels are satisfied.
US-PGPUB 20200092272 A1, Eisen et al.: Eisen discloses method for creating an online account using a network of devices. The method comprises: receiving by an authentication system, a request to create an online account with an online server; generating a visual graphical code by the authentication system, which is displayed on a display screen and comprises a validation identity; acquiring image data of the visual graphical code from a user device with aid of optical detection apparatus, by capturing an image of the visual graphical code displayed on the display screen; processing the 
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1, 11 and 15; specifically they do not disclose “receiving, from a mobile device of a user, an image of a quick response (QR) code, wherein the image of the QR code comprises data associated with a capturing of the image by the mobile device at a location; determining, from the data associated with the capturing of the image, that the OR code is dynamic; based on the determining that the OR code is dynamic, determining a series of displayable code data within the OR code, determining a risk score comprising an indication of a potential fraud or a malicious computing attack by processing the series of the displayable code data for the QR code based on the image and the data; determining a processing action associated with the QR code based on the risk score; and executing the processing action”. Therefore, the independent claim are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHABUB S AHMED/Examiner, Art Unit 2434